 In the Matter of INDUSTRIAL COTTON MILLS COMPANY, INC.andTEXTILEWORKERSUNION OF AMERICACase No. 10-R-1044.-Decided January 6, 1944Wilson d Wilson,byMr. W. B. Wilson,of Rock Hill, S. C., for theCompany.Mr. James H. Fullerton,of Charlotte, N. C., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of IndustrialCotton Mills Company, Inc., herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before CharlesW. Schneider, Trial Examiner. Said hearingwas held at Rock Hill, South Carolina, on November 24, 1943.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIndustrial CottonMills Company, Inc., a Virginia corporation,maintainsits principal office and place of business in Rock Hill, SouthCarolina, where it is engaged in the manufacture, sale, and distributionof blue denims, osnaburgs, and other cotton materials.During 1942the Company used, in the course of its business, raw materials valuedat more than $4,000,000, of which approximately 75 percent came from54 N. L.R. B.. No. 52.377 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDsources outside the State of South Carolina.During that same periodof time, finished products exceeding $5,000,000 in value were shippedby the Company to States other than South Carolina.The Companyemploys in excess of 750 persons.For the purposes of this proceeding the Company concedes that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated withthe Congressof Industrial Organizations,isa labor organization admitting tomemb,orship employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn or about October 4, 1943, a committee representing the Unionconferred with the Company's president and notified him that theUnion represented a majority of the Company's employees.Accord-ing to the testimony of the committeemen, a request for union recogni-tion was presented to the Company and was refused.The Company'switnesses deny that union recognition was a topic of discussion, statingthat only a consent election agreement was mentioned. In view of theinconclusive answer to a request for recognition of the Union, whichwas admittedly made to the Company, at a subsequent conference onNovember 10, 1943, and the refusal by the Company, during the courseof the hearing, to recognize the Union as the exclusive bargainingrepresentative of its employees, we find it unnecessary to resolve theconflict in testimony.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company; within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulate, and we find, that all production and mainte-nance employees of the Company, but excluding clerical and super-visory 2 employees, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes-in' The Regional Attorney reported that the Union submitted 325 authorization cards allofwhich bore apparently genuine original signatures;that the names of 237 personsappearing on the cards were listed on the Company's pay roll of November 12, 1943, whichcontained the names of 716 employees in the appropriate unit; and that the cards werevariously dated between April and November 1943.s This category includes overseers,second hands, and employees superior to them. INDUSTRIAL COTTON MILLS COMPANY, INC.379the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union urges that an eligibility date be used which is differentfrom the one usually adopted by the Board.However,since it givesno reason for departing from our normal practice,we shall direct thatthe question concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriateunit who were employed during the payroll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Industrial CottonMillsCompany, Inc., Rock Hill, South Carolina,an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director,for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election,to determine whether or not they desireto be represented by Textile Workers Union of America for thepurposes of collective bargaining.